Case 2:20-cv-14998-JMV-g86 ROWE LE Filed 11/19/20

Page 1 ‘ Wii Mn

 

 

COURT:

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY

INDEX 2 20 CV 14998

si

wrk:

 

DATE PURCHASED:

10/27/2020

 

 

PLAINTIFF/PETITIONER:

AACE PHARMACEUTICALS INC, ANEW JERSEY CORPORATION, ET AL

 

DEFENDANT/RE SPONDENT(S):

INFINITY MULTIVENTURES INC, A DELAWARE CORPORATION, ET AL

 

DOCUMENTS:

 

SUMMONS AND COMPLAINT, EXHIBITS, CIVIL COVER SHEET

 

 

STATE OF NEW YORK: COUNTY OF NASSAU

Wilson P Pastoriza, the undersigned, being duly sworn, deposes and says:

On 11/10/2020 at 1:22 PM, at 232 MADISON AVENUE, SUITE 1001, NEW YORK, NY10016, deponent served the
within SUMMONS AND COMPLAINT, EXHIBITS, CIVIL COVER SHEET on INFINITY AARKISH VENTURES, LLC C/O THE

LIMITED LIABILITY COMPANY in the manner indicated below:

 

MANNER OF SERVICE:

By delivering thereat a true copy of each and leaving with INFINITY AARKISH VENTURES, LLC C/O THE LIMITED
LIABILITY COMPANY a true copy of the aforementioned documents. The deponent knew the person served to be
the GENERAL AGENT, Wade Li, who stated he/she is AUTHORIZED TO ACCEPT SERVICE OF PROCESS ON BEHALF of

the corporation.

 

DESCRIPTION OF PERSON SPOKEN TO/PAPERS LEFT WITH:

Sex: Male - Skin: Asian - Hair: Black - Age: 36 - Height: 5ft 4- 5ft 8 - Weight: 141-160lbs

 

 

Sworn to and subscribed before me on 11/12/2020
Martine Pierre

Notary Public, State of New York

No. 01P16387004

Commissioned in Nassau County

Commission Expires 2/14/2023

EZ

 

wf

OPTIONAL GPS LOG:

 

Wilson P Pastoriza

License#: 1470737
Atty#: 20201102162033

GUARANTEED SUBPOENA SERVICE, INC., 2009 MORRIS AVENUE. UNION, NJ, 07083
GIORDANO, HALLERAN & CIESLA-RED BANK, 125 HALF MILE RD, RED BANK, NJ07701-6777

WAMU

 

 
